MURDOCK, Justice
(concurring in the result).
I agree in the main with the analysis set out in the main opinion, and I concur in the result reached. I write separately to comment on two aspects of that opinion.
First, as to footnote 7,- 219 So.3d at 614, I have no objection to the respondents’ reliance on Ex parte Jones, 147 So.3d 415 (Ala.2013), as authority regarding the timeliness of a mandamus petition raising immunity concerns. Nonetheless, I have no objection to the timing of the petition in light of the subject-matter-jurisdiction nature of the issué presented.
Second, I see no need, in order to reach the result that is reached, to adopt the statement quoted by the main opinion from Festa v. Santa Rosa County, Florida, 413 Fed.App’x 182, 185 (11th Cir.2011) (an opinion not selected for publication in the Federal Reporter, 219 So.3d at 616), nor the negative implication that, if any of the listed courts has decided an issue,' the law regarding that issue is necessarily “clearly established” for purposes of determining qualified immunity.